DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3 and 14 (the language of which is now incorporated by amendment into independent claims 1 and 12) is withdrawn upon further review of the previously cited reference to Wu et al. (CN 10862791 A), a machine translation of which is attached hereto.  Rejections based on the newly cited and/or reconsidered reference(s) follow.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkovich et al. (US 2012/0014562 A1), in view of Wu et al. (CN 10862791 A).
With respect to claim 1, Berkovich et al. teach a target tracking method (see the title) comprising performing target detection on a current frame image to determine where a current target is located (104 in Figure 2); extracting a current feature vector (i.e., third facial coefficient vector; 202 in Figure 2) and a current position information of the area where the current target is located (208 in Figure 2); acquiring a historical feature vector (i.e., second facial coefficient 
With respect to claim 4, it is noted that the operations further stipulated by claim 4 are conditional on the failure to determine that the historical target is the same as the current target. Such limitations in a method claim are treated in accordance with the guidance in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), such that when the prior art meets the requirements for one branch of the conditional limitations, the other branch is not required to be shown by the prior art. See M.P.E.P. § 2111.04, subsection II. In this case, Berkovich et al. meet the claimed requirements for the condition where the historical target is determined to be the same as the current target (i.e., tracking the target), so that Berkovich et al. does not need to show the limitations associated with the alternative condition, so that claim 4 is also anticipated by Berkovich et al.

Finally, with respect to claim 20, Berkovich et al. teach a target tracking system (Figure 5) comprising the target tracking device of claim 13 (506 in Figure 5); and an image sensor for acquiring a frame image containing a target (500A or 500B in Figure 5).
However, Berkovich et al. fail to specifically teach that the method and device further acquires a first tracking trajectory formed according to frame images shot by a first image 
Wu et al. teach acquiring first and second tracking trajectories according to frame images shot by first and second image sensors (i.e., a plurality of videos collected by a plurality of cameras; lines 31-42 on the seventh page of the machine translation), calculating a distance between the trajectory points of the two trajectories and determining whether the trajectories belong to the same target (i.e., the same pedestrian; lines 43-47 on the seventh page of the machine translation) and fusing the trajectories if they belong to the same target (i.e., merging trajectories for the same pedestrian; line 48 on the seventh page of the machine translation). Because this acquisition of images using plural cameras provides additional information to facilitate the tracking of a plurality of targets, potentially improving tracking when targets occlude each other in a single point of view, and further because Wu et al. demonstrates how to combine the tracking results to prevent a single target from being improperly treated as plural targets, it would have been obvious to one  of ordinary skill in the art to use such plural cameras to improve the tracking in Berkovich et al.
Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkovich et al. and Wu et al. as applied to claims 1, 4, 12, and 20 above, and further in view of Matthew et al. (US 2017/0011520 A1).
While Berkovich et al. and Wu et al. variously suggest a device for performing the claimed operations, as pointed out more fully above, Berkovich et al. and Wu et al. each fail to specifically teach that the device includes a memory that includes instructions for those operations, as required by claim 18, or a non-transitory computer readable storage medium having stored thereon a computer program implementing these operations, as set forth in claim 19.
Matthew et al. teach a tracking device (Abstract, lines 1-2) that includes a processor (204 in Figure 2) and a memory (206 in Figure 2) that includes instructions or a computer program for performing the tracking operations (paragraph [0015]), where the memory is further disclosed as being a non-transitory computer readable storage device (paragraph [0015], lines 4-5). Because the use of such memories or storage devices with computer program instructions to implement such image processing operations on processors is routine and conventional in the art of image analysis and processing, it would have been readily apparent to one of ordinary skill in the art that such instructions to be executed by the processor of Berkovich et al. would have been obvious to include in the Berkovich et al. device.
Allowable Subject Matter
Claims 5-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests calculating distances between each historical feature vector in a current similar feature set formed using a plurality of historical feature vectors which are closest to the current feature vector and a distance between the historical feature vector and the current feature vector, determining a weight of each historical target to the current target according to the  current similar feature set and each historical similar feature set and using the weight to determine the feature difference, as stipulated by claims 5 and 16. In addition, the prior art further fails to teach or suggest determining that the current target and the historical target are not the same when the position distance between them is greater than a difference threshold, and determining whether they are the same based on feature differences when the position difference is less than or equal to the difference threshold, as required by claim 11. Finally, with respect to claim 15, it is noted that the In re Schneller analysis does not apply to device claims. Because the prior art fails to teach or suggest calculating an overlapping area of the area where the current target is located and the area where the historical target is located and determining that the current target is a new target when the overlapping area is smaller than a threshold in the case when the feature difference cannot determine which historical target is that same as the current target, the device stipulated by claim 15 would also be allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruan et al. was relied upon in the corresponding foreign application in China. The machine translation of this document has been reviewed and it is made of record herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
27 December 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665